Citation Nr: 0702916	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona which, in pertinent part, denied service 
connection for PTSD.  During the course of the appeal, the 
veteran's claims folder was transferred to the RO in Wichita, 
Kansas.

In March 2006, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset of this discussion, the Board notes that during 
the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  The veteran was 
provided with this notice in a March 2006 RO letter.  

In this case, the veteran has requested service connection 
for PTSD.  His VA medical records treatment for currently 
diagnosed PTSD.  His DA 20 personnel records, official list 
of military decorations, DD 214 Form, and service medical 
records do not, in and of themselves, indicate that he ever 
participated in direct combat against enemy forces during his 
service in Vietnam.  His military occupational specialty was 
"field wireman."  During his Vietnam service, the veteran 
was assigned to Battery B, 6th Battalion, 56th Artillery and 
served in-country from October 1966 through October 1967.  

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. § 
3.159(c)(2).

In this regard, the veteran testified to a non-combat 
stressor which involved the enemy attack of an ammunition 
depot in Long Binh in or around November or December 1966.  
The veteran testified that at the time of the attack his unit 
was bunkered about 200-yards from the ammunition dump.  He 
reported that his unit was armed and fearful of an impending 
attack.  This stressor event has not yet been verified, and 
as such, additional development is necessary in order to 
fairly decide the claim.  The RO should provide a specific 
two-month date range of the alleged stressful event in its 
attempt to obtain verification from the U. S. Army and Joint 
Services Records Research Center (JSRRC).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. § 
3.304(f) (2006).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.   See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

If the veteran's claimed stressor event is verified by JSRRC, 
the RO should then schedule the veteran for a VA PTSD 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide as much detail as 
possible regarding the enemy attack of an 
ammunition depot in Long Binh in or around 
November or December 1966.  If possible, 
the veteran should provide:
*	date of the incident, 
*	place of the incident, 
*	unit of assignment at the time of the incident, 
*	detailed description of the event, 
*	medals or citations received as a result of the 
incident, and, 
*	name and other identifying information 
concerning any other individuals involved in 
the event, if appropriate. 
The veteran should be allowed sufficient time 
within which to complete and return his responses.  

2.  Thereafter, whether or not the veteran 
has responded within the allotted time, 
the RO, using information, including any 
that the veteran has provided, should 
contact JSRRC and request that they 
attempt to verify the veteran's stressor.  
Specifically, JSRRC should be asked to 
research the unit records of Battery B, 6th 
Battalion, 56th Artillery, for the 60-day 
period from November 1966 through December 
1966.  The JSRRC should be requested to 
verify whether or not the unit was 
stationed in Long Binh and subjected to 
enemy artillery fire during this period.  
Also, the JSRRC should determine whether 
or not an ammunition dump, located close 
to the unit's bunker in Long Binh, was 
destroyed by enemy fire within the time 
period of November 1966 through December 
1966.  

3.  If JSRRC verifies any of the 
aforementioned stressor, then a report 
must be prepared detailing the nature of 
the stressor alleged by the veteran.  This 
report is then to be added to the claims 
folder.

4.  Thereafter, if and only if JSRRC 
verifies the aforementioned stressor, the 
veteran must be scheduled for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The entire claims file, to 
include the 
summary report of the corroborated 
stressor must be made available to the 
examiner in conjunction with this 
examination.  The examiner must be 
instructed that only the veteran's 
stressor accounts described above may be 
considered for the purpose of determining 
whether the veteran has PTSD for service 
connection purposes.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses of current findings 
to obtain a true picture of the nature of 
the veteran's psychiatric status. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the veteran's alleged stressor 
was sufficient to produce PTSD; and (2) 
whether there is a link between the 
current PTSD and the aforementioned 
stressor if is found sufficient to produce 
PTSD by the examiner.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the remaining issues on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


